Citation Nr: 1331947	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  His awards and decorations include the Combat Infantryman Badge.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the October 2007 statement of the case (SOC) addressed the issues of entitlement to an increased rating for PTSD and service connection for a lumbar spine disorder.  However, the Veteran did not submit a substantive appeal through a properly completed VA Form 9 or a similar written submission containing the necessary information to complete his appeal as to the issue of a lumbar spine disorder.  Indeed, the November 2007 VA Form 9 of record specifically limited the appeal to the issue of an increased rating for PTSD.  38 C.F.R. §§ 20.200, 20.202 (2012).  Accordingly, the Board finds that the Veteran did not perfect an appeal as to the issue of service connection for a lumbar spine disorder, and as such, it is not currently before the Board.

The Board remanded the case for further development in September 2011.  That development was completed, and the case has since been returned to the Board for appellate review.

A review of the Virtual VA and VBMS electronic claims files reveals a September 2013 written appellate brief from the Veteran's representative and additional evidence of the Veteran's ongoing VA mental health treatment beginning in November 2007 (both Virtual VA).  The most recent supplemental statement of the case (SSOC) in June 2012 reflects agency of original jurisdiction (AOJ) consideration of the VA medical records.  In addition, the Board notes that the Veteran submitted additional evidence to the AOJ in July 2012 that was associated with the claims file after the transfer of the record to the Board and after issuance of the most recent SSOC.  Nevertheless, the Veteran submitted a waiver of initial AOJ consideration of such additional evidence following this SSOC.  As such, the Board finds that remand for initial AOJ review of this additional evidence is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding records that are relevant to the claim decided herein.  Moreover, the record includes written statements provided by the Veteran and his representative.

The Veteran was also afforded VA examinations in May 2006, September 2007, September 2011, and October 2011 (with a December 2011 clarifying opinion) in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

The Board does observe that it is unclear if the May 2006 VA examiner reviewed the claims file, and the September 2011 VA examiner did not review the claims file; however, they did review the Veteran's own medical history and complaints, and they performed examinations that addressed all of the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this appeal by providing him with a SOC and SSOCs, which informed him of the laws and regulations relevant to his claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, a uniform rating is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher evaluation for his service-connected PTSD, which is currently assigned a 30 percent rating effective from April 10, 2006, pursuant to 38 C.F.R. § 4.130 (General Rating Formula for Rating Mental Disorders), Diagnostic Code 9411.

Under this criteria, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (agreeing with Court's interpretation in Mauerhan).

In addition, the Federal Circuit recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability, GAF (Global Assessment of Functioning) scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); see also 38 C.F.R. §§ 4.125, 4.130 (incorporating DSM-IV in the rating schedule).  However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, the Veteran first sought mental health treatment through the VA in March 2006 following a positive screening for PTSD the prior month.  At the time of the PTSD screening, the Veteran reported being slightly depressed about his work situation, but denied thoughts of hurting himself or anyone else.  During the initial psychiatric evaluation, the Veteran reported experiencing symptoms, such as psychosocial stressors (including from being out of work, financial stress, and problems between his wife and his older son), occasional nightmares of war, daily intrusive thoughts, intermittent depressive feelings, and isolative behavior, staying to himself and his family.  He also avoided hunting, but occasionally fished if someone accompanied him.  He reported that he had trouble controlling his temper in the past, but handled it much better now.  He had been married to his wife for 36 years and had solid relationships with his two children.  He reported current use of chewing tobacco.  He had a 25-year history of working in textiles and worked at the same plant for a number of years until the recent plant closure during the past December.  On examination, the Veteran was neat and clean, and orientation and alertness were within normal limits.  His mood was anxious and depressed, and verbalization was slow and hesitant.  His concentration was good with fair recent memory and good remote memory.  He reported fleeting thoughts of suicide, but no plan or past attempts, and he denied current suicidal and homicidal ideation on examination.  Following examination, he was provisionally diagnosed with PTSD, and a GAF score of 50 was assigned.  A resulting initial treatment plan noted the Veteran's strengths to include his intelligence, judgment, social and communication skills, vocational background, and capacity for stable relationships.

Thereafter, the Veteran began ongoing mental health treatment through VA.  An April 2006 VA treatment record shows that the Veteran reported some stress, as he was recently separated from his wife.  His son and granddaughter were staying with him, and he was helping his other son with a new home.  (The record later reflects that the Veteran's wife returned to the home, as discussed in greater detail below.)  He continued to report regular intrusive thoughts, anxiety, isolating behaviors, and slight irritability (which he indicated that he had learned to manage more than in the past).  In a second appointment that day, he reported similar symptoms, as well as decreased interests and energy.  On mental status examination, the Veteran's mood was anxious, and his affect was mildly constricted.  His speech was normal, and his thoughts were goal-directed and coherent.  He had no current suicidal or homicidal ideations, and there were no psychotic or delusional thoughts.  Following examination, the diagnosis was PTSD.  Both providers that day assigned a GAF score of 49, and the Veteran was prescribed quetiapine.

Thereafter, treatment records dated to November 2007 show ongoing treatment for similar symptoms, including anxious and depressed mood, intrusive thoughts, nightmares, anger/irritability, and isolative behavior.  The Veteran's "strengths" were noted during some appointments to include his intelligence, judgment, social skills, vocational background, and capacity for stable relationships.  See, e.g., September 2006 and October 2007 (judgment not indicated in this record) VA treatment records.  Mental status examinations revealed that the Veteran was routinely cooperative, his speech was generally normal with goal-directed thoughts, his insight and judgment were good, his short-and long-term memory were intact, his affect varied (mildly constricted, even, flat), his mood varied (anxious, dysphoric, somber), and he had an absence of psychotic and delusional thought.  Suicidal and homicidal ideations were also absent.  See, e.g., September 2006, February, July, October (limited spontaneity in speech) 2007 VA treatment records.  The Veteran also reported that the medications helped him sleep better.  See, e.g., September 2006, February 2007 VA treatment records.  In July 2007, he again acknowledged a history of intermittent suicidal thoughts, but continued to deny a history of attempts.  He reported that his wife also noticed some problems with his memory.  GAF scores included in VA treatment records dated from May 2006 through October 2007 were assessed as 48, 50, or 55.

The Veteran was afforded a VA examination in May 2006 during which he reported having symptoms including frequent nightmares (about 22 times each month), depressed mood, difficulty sleeping, being isolated and withdrawn, and avoidance behavior.  Socially, the Veteran indicated that he was married to his wife of 36 years and had two adult sons and a teenage grandchild.  His older son and grandchild were currently living with him.  He indicated that he had always had a good relationship with his sons, but noted that he was experiencing some current tension with his oldest son.  He denied current use of illegal drugs.  Aside from his initial VA treatment, he denied past mental health treatment.

On mental status examination, the Veteran was appropriately dressed and groomed, and his speech was clear, coherent, and goal-directed with normal rate, rhythm, and tone.  His eye contact was fair, and he was cooperative and answered questions in a candid and spontaneous manner.  His memory and concentration were within normal limits. There were no variations in consciousness or evidence of any thought or perceptional disturbance, and his fund of information was within normal limits.  The Veteran's insight and judgment were also appropriately developed, and he denied suicidal or homicidal ideation or plan.  Following examination, the diagnosis remained PTSD, and a GAF score of 55 was assigned.  The examiner noted that the Veteran was currently experiencing a mild to moderate level of impairment in social and occupational functioning and that he was able to manage his own funds.

In the August 2007 notice of disagreement, the Veteran indicated that he was "60 to 70% disabled," indicating that he was able to recall events from the war but not the names of fellow service members from that time.  He also noted that he was asked to be in charge of the local American Legion baseball team, but ended up not taking on this role because he could not "bring [himself]" to talk to people he did not know from local businesses to raise funds.  He also reported that his wife handled the family finances, as looking at this information in the past made him "anxious" and caused a "panic attack."

The Veteran was afforded another VA examination in September 2007 at which time the examiner stated that his current presentation was "highly consistent with that noted by the previous examiner."  The Veteran reported having symptoms including difficulty sleeping, nightmares (2-3 times per week), daily intrusive thoughts, avoidance behavior, isolating behavior, problems with anger control (which he reported had gotten somewhat better), and anxiety.  He denied flashback symptoms.  He stated that the medication he had been taking helped with the nightmares, which were still present, but at a decreased level.  The Veteran reported that he attempted to become more social by joining a veterans' group, but seldom met with the group.  He also reported that he did not like to interact with people.  He lived with his wife and described that relationship as good.  He was able to go to restaurants with her.  He denied current use of drugs.  In regard to work, he reported a 34-year history of working in a mill and noted that he last worked in December 2005 due to the plant shutdown.  He was in receipt of Social Security disability due to his hand (shown elsewhere in the record to be a work-related injury) and denied any significant problems on the job.

On mental health examination, the Veteran was alert with good eye contact, and orientation was normal.  His insight was adequate, and he was logical and goal-directed.  His affect was blunted.  The Veteran's response latencies were normal, and he demonstrated adequate attention and was not distractible.  His spontaneous speech was fluent, grammatical, and free of paraphasia with immediate, recent, and remote memories within normal limits.  There was also no evidence of disorder in thought process or content.  The Veteran denied current suicidal or homicidal ideation or plan, but did report passive thoughts of death approximately one time each month.  Following examination, the diagnosis was chronic PTSD, and a GAF score of 55 was assigned.  The examiner noted that the Veteran was currently experiencing a moderate degree of impairment in social functioning, and no significant degree of impairment in occupational functioning with a mild to moderate overall level of disability.  He was competent to manage his own funds.

In his November 2007 substantive appeal (VA Form 9), the Veteran stated that his PTSD had increased in severity and asserted that the treatment records supported a 50 percent rating.  He again reported that he could recall events during the war, but could not recall the names of fellow service members.  He also identified other ongoing symptoms, to include difficulty establishing social relationships (such as avoidance of crowds and his inability to coach the baseball team), intermittent suicidal thoughts for years, and increased anger due to his wife's mother moving in to their home for care.  He stated that there were no periods of violence.  He also indicated that he did not work in a "public" job.

Thereafter, VA treatment records continue to show ongoing mental health treatment for similar symptoms as previously noted in the record, including intermittent depressed and dysphoric mood, intrusive thoughts, nightmares, anger/irritability, and isolative behavior.  The VA treatment records reflect an ongoing assessment of stable PTSD/depression and a recommendation that he continue appointments with the mental health clinic as scheduled.  See, e.g., February 2008, May 2009, November 2011 VA treatment records.  The Veteran's "strengths" were noted during some appointments, to include his impulse control, intelligence, social skills, spiritual beliefs, insight, vocational background, and capacity for stable relationships.  See, e.g., January and October 2008, April and October 2009, October 2010, April 2011 VA treatment records.  Mental status examinations revealed that the Veteran was routinely cooperative, speech was generally normal (spontaneous and soft) with goal-directed thoughts, insight and judgment were good, short-and long-term memory were intact, orientation was within normal limits, mood varied (at times pleasant, sometimes uncomfortable and overstimulated), and he had an absence of hallucinations (other than catching occasional movement in visual periphery); suicidal and homicidal ideations were also absent.  See, e.g., January and October 2008, July 2009, October 2010, April 2011 VA treatment records.  He reported occasional suicidal thoughts, but attributed a decrease in such thoughts to medication and denied actual plans.  See, e.g., April 2008, April 2009, April and July 2011 VA treatment records.

In a January 2008 VA treatment record, the Veteran reported that his road rage had improved with the use of medication with an occasional tough day.  His mother-in-law had come to stay at the house with him and his wife for full-time care.  He indicated that he missed the time that would have been spent with his wife due to caring for her mother, but noted that his next door neighbor had been a good support, as was his wife.  He indicated that he was spiritual and prayed daily.

In an April 2008 VA treatment record, the Veteran noted that he was spiritual and continued to pray daily, but did not attend church because of his social discomfort.  In a January 2009 VA treatment record, the Veteran reported that he did visit his mother in a nursing home on a near-daily basis, despite continued anxiety in these settings.  After her death the next month, he later reported rarely leaving the house.
In a written statement to his Congressional representative received by the Board in February 2010, the Veteran reported a history of combat involvement and stated that he "kn[e]w a lot of people that ha[d] been through a lot less than [him] that get 100% disability."  In an October 2010 VA treatment record, the Veteran indicated that he was experiencing feelings of recent hopelessness that occurred while reflecting on the "legacy of debt we are leaving for [his] grandchildren."

In accordance with the Board's September 2011 remand directives, the Veteran was afforded a VA examination that month during which he reported having symptoms including intrusive thoughts, hypervigilance, avoidance, mild anger and irritability, and episodes of depression lasting 2 to 3 hours at a time, with some remission of symptoms due to treatment.  Socially, he lived with his wife of 42 years and mother-in-law, and he saw his four-year-old granddaughter every other day, which was helpful.  In terms of work, he reported a history of working in the textile plant for 32 or 33 years with generally adequate work attendance and performance.  He stated that he was routinely passed over for promotion because he was a "quiet type" and did not communicate well.  He reported a previous history of VA mental health treatment for four to five years, but he no longer attended therapy due to the travel distance.  He remained on medication.  The examiner noted that the Veteran had multiple PTSD symptoms, including a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A GAF score of 56 was assigned.  

In a supplemental opinion, the examiner determined that the current level of social and occupational impairment due to PTSD alone was moderate, noting no other current Axis I mental health disorder, limitation due to medical conditions, and family stress due to his mother-in-law living at his home.  In terms of work, the examiner noted that the Veteran related generally adequate work attendance and performance history with a history of not communicating well.

The Veteran was afforded another VA examination in October 2011 with a different examiner during which he again reported symptoms substantially similar to those of the remainder of the record, including sleep disturbance, irritability, less interest in activities, and avoidance and isolation behavior.  He reported that his relationships with his wife, sons and grandchildren were fair due to his irritability and withdrawal.  He also denied having close friends and indicated that he had two casual friends that he had not seen in over a year.  He noted that they talk one time every six months.  He related that he stayed at home most of the time, doing some cooking, cleaning, and yard work, as well as watching television and reading the newspaper.  His report of his occupational history remained consistent with that from that previous VA examination.  He also reported continued use of medication, which he indicated helped with his irritability.  The examiner noted that the Veteran had multiple PTSD symptoms, including depressed mood, chronic sleep impairment, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and intermittent inability to perform activities of daily living.  The diagnoses were PTSD and depressive disorder not otherwise specified (NOS), and a GAF score of 53 was assigned.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner also stated that the depression (with noted symptoms including low energy and motivation, decreased interest in activities, and problems with concentration, anger, and sleep) appeared to be related to the PTSD and both contributed equally to the level of impairment.  In a December 2011 clarifying opinion, VA examiner indicated that the symptoms described by the Veteran were moderate to considerable in nature, and she confirmed that his depression was related to the PTSD.

In a July 2012 written statement, the Veteran recalled certain detailed memories of combat experiences during the war and his difficulties returning home.  He also reported a history of a difficult relationship with his wife and prior alcohol use, which he stopped in 1990.  He stated that he "still use[d] recreational drugs" and "pain" and "nerve" pills, trying twice to kill himself.  He reported that he was "still depressed all the time" with current suicidal thoughts five to six days a week, as well as recent thoughts about killing his wife and grandchildren.  He also continued to endorse additional symptoms similar to the remainder of the record, including problems with his memory.  He indicated that he was entitled to a rating "from 70 to 100%" based on the VA rating information his wife reviewed online and considering his history compared to the disability amounts received by other service members.

In a September 2013 written appellate brief, the Veteran's representative indicated that the Veteran's demonstrated symptomatology that was consistent with the 50 and 70 percent rating criteria.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 50 percent evaluation, but no higher, for his service-connected PTSD throughout the appeal period.  In this regard, the Veteran has a long-standing history of recurring symptoms, including sleep disturbance with nightmares, flashbacks, anxiety, recurring disturbances of motivation and mood, being notably isolated and withdrawn to those outside of his immediate family, and irritability.

The May 2006 and September 2007 VA examiners specifically found that the Veteran's symptomatology resulted in a mild to moderate level of social, occupational, and overall impairment.  The September 2011 VA examiner also noted a moderate level of impairment, and the October 2011 VA examiner noted that the moderate to severe symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 50 percent disability rating.

The Board notes the Veteran's significant ongoing social difficulties in assigning this rating, to include his difficulty in maintaining effective relationships with people outside of his family.  The VA treatment records reflect that, although he was a spiritual person, he was unable to attend church due to his social anxiety, and that he was unable to participate in veterans' group activities due to social anxiety.  However, the Board also notes that the Veteran was able to maintain an ongoing relationship with his wife, children, and grandchildren, despite occasional interpersonal difficulties.  These examples reflect that the Veteran experienced some difficulty in establishing and maintaining social relationships outside of his immediate family due to his PTSD, even though he was able to establish and maintain significant family relationships.

In regard to work, the Veteran had a long employment history following his separation from service, to include over 30 years at the same textile plant until the plant closed.  Although he indicated that he enjoyed working alone and was "quiet," which potentially caused him to be passed by for promotions, the record does not indicate that these issues impaired his ability to perform his work duties.  He reported that he had generally adequate work attendance and performance at the time of the September 2011 and October 2011 VA examinations, and the remainder of the record does not suggest otherwise.  This evidence shows that the Veteran, while experiencing some occupational difficulties, did not have significant occupational impairment or an inability to work.

Based on the foregoing, the evidence does not suggest that the Veteran had occupational and social impairment with deficiencies in most areas or total social and occupational impairment.  

The Board acknowledges the GAF scores of 48, 49, 50, and 55 that were recorded during the appeal period.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 50 percent rating and support such a rating.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner explanations to be the most probative evidence of the Veteran's psychological symptomatology.

In summary, the Board finds that the Veteran's overall disability picture is more appropriately contemplated by the criteria for a 50 percent evaluation, to include consideration of the Veteran's social and occupational functioning as discussed above.  Overall, however, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas referenced by the criteria referenced in the 70 percent evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  Indeed, on various mental health examinations throughout this time period, the Veteran was routinely cooperative with generally normal speech and goal-directed thoughts.  He had intact short- and long-term memory as well as good insight and judgment, and he routinely denied suicidal and homicidal ideations.  He also indicated during the course of treatment that therapy and medication had somewhat helped reduce symptoms, as discussed in detail above.  In addition, the findings on the VA examinations regarding social and occupational impairment do not support such a rating, and ongoing VA treatment records show that the Veteran's PTSD and depression were stable.  To the extent that the Veteran routinely reported memory loss for the names of his fellow service members as a disturbing issue for him and his wife noticed some memory issues, the Board notes that these symptoms, specifically in light of the lack of memory impairment on various mental health status examinations and the overall passage of time, are contemplated in the 50 percent rating assigned.

The Board also notes that the Veteran did report having some symptoms of the 70 and 100 percent criteria, to include unprovoked irritability, panic attacks, and suicidal and homicidal ideations.  While he consistently reported being easily irritated, the record does not reflect that the Veteran reacted in a violent manner to those feelings.  In fact, the record shows that he reported that his irritability decreased over time, and he specifically stated that he did not respond with violence in the November 2007 VA Form 9.  The later VA treatment records show that he routinely was noted to have "impulse control" as a "strength."  In regard to the panic attacks (reported in the August 2007 notice of disagreement in regard to coaching the baseball team and thinking about family finances), the record does not suggest that such panic attacks were near-continuous in nature, so as to impact his ability to function independently, appropriately, and effectively.  Moreover, his anxious mood and isolative behavior resulting from such noted experiences are contemplated in the rating now assigned.

In regard to suicidal ideation, the record shows that the Veteran had a long-standing report of intermittent suicidal ideations, but routinely denied acting on such thoughts.  In fact, his suicidal thoughts were shown to have lessened during the course of the appeal, which he attributed to medication use.  See, e.g., July 2011 VA treatment record.  To the extent that the Veteran reported that he tried to kill himself twice when overdosing on pain pills (date(s) unspecified) and that he still uses recreational drugs in July 2012, the Board finds the Veteran's one-time statement in this regard is not credible, as it is inconsistent with the remainder of the record, wherein the Veteran routinely denied actual attempts to kill himself and denied illegal substance abuse, with his last reported use of such substances during the 1970s.  See, e.g., October 2011 VA examination report (prior LSD and cocaine use).  In the same submission, he also indicated that he had current thoughts of killing his wife and grandchildren; however, again, there is no indication that he acted on these thoughts, and this statement is inconsistent with the remainder of the record, to include a long-standing positive relationship with both his wife and his grandchildren throughout the appeal period.  While he had a noted period during the course of the appeal where he was separated from his wife, the record reflects that they reconciled and that he relied on her for support and spent time with her when she was not caring for her mother.  See, e.g., January 2008 VA treatment record.  In addition, the Veteran routinely denied both current suicidal and homicidal ideation or plan during mental health treatment and on the VA examinations.

Moreover, to the extent that the written lay statements submitted by the Veteran reflect a higher degree of occupational and social impairment, the Board finds that the statements made to VA psychiatric health care professionals during examinations and treatment are more probative than statements made in furtherance of an appeal for increased compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, the Board has accorded more weight to the statements made in the course of treatment and on examination.  To the extent other symptoms associated with these ratings were shown, the Board has considered them and finds that the Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment to warrant either a 70 or 100 percent rating.

The Board acknowledges the Veteran's contentions about the adequacy of his disability evaluation, as expressed in numerous written submissions as discussed above - to include that he participated in significant combat experiences and that he is accordingly entitled to a certain percentage of disability.  While the Board certainly acknowledges the Veteran's combat service and his contentions in this regard, the record simply does not support a rating higher than that currently assigned.  The assignment of an evaluation in a particular case is based on the demonstrated symptoms and resulting functional impairment shown, as explained above.

In addition, the Board notes that some evidence of record as discussed above suggests that the Veteran's depression is related to his PTSD, and there is no specific finding of record to the contrary.  See, e.g., October 2011 VA examination report.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, even applying this consideration here, the overall mental health symptoms and resulting impairment do not support the assignment of a higher evaluation, such that a remand for a VA examination or opinion would be necessary at this time.

For these reasons, the Board finds that the Veteran is entitled to an initial 50 percent evaluation for his service-connected PTSD, and his appeal is granted to that extent.  The preponderance of the evidence, however, is against the assignment of a higher rating, as the criteria have not been met or approximated based on the considerations discussed in detail above.  See Mauerhan, supra, Vazquez-Claudio, supra.  As such, the claim is otherwise denied.  Gilbert, 1 Vet. App. at 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the 50 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD is granted, subject to the provisions governing the payment of monetary benefits.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


